DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 08/27/2021.


Status of Claims


Claims 1 and 8-10 have been amended. 
Claims 1-10 are now pending.

Response to Arguments

Specification objection is withdrawn due to submitted amendments.
Claim 9 objection is withdrawn due to submitted amendments.
35 U.S.C. 112(b) rejection of claims 1-10 is withdrawn due to submitted amendments.
Applicant's arguments filed on 08/27/2021 regarding the 35 U.S.C. 101/102/103 rejection of claims 1-10 have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues that amended claims 1, 8, and 10 positively recite hardware elements and features, which are significantly more than mere abstract idea.
The Examiner respectfully disagrees. Although amended claim 1, 8, and 10 positively recite hardware elements and features that are considered additional elements, these additional elements do not integrate the judicial exception into a 
  	As per the 102(a)(1) and 103 rejections, the Applicant argues that the cited combination of Takata, Fleet and Hara fails to disclose, suggest, or otherwise render obvious the claimed combinations of features presently set forth in amended independent claims 1, 8, and 10.
The Examiner respectfully disagrees. The amended claims 1, 8, and 10 overcome the previous 35 U.S.C. 102(a)(1) rejection,  therefore,  the 35 U.S.C. 102(a)(1) rejection is withdrawn. However, upon further consideration, a new ground of 103 rejection for claims 1, 8, and 10 is made. Claims 1, 7, 8, and 10 are under 35 U.S.C. 103 as being unpatentable over Takata (US 2016/0140656 A1) in view of Hara (US 2019/0228434 A1). Claims 2-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takata (US 2016/0140656 A1) in view of Hara (US 2019/0228434 A1) and in further view of Fleet et al. (US 2013/0117281 A1). See details below.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention, “Server, Method, and System for Evaluating User by Analyzing Social Network”, is directed to an abstract idea, specifically Mental Processes and Certain Methods of Organizing Human Activity (e.g. commercial and legal interactions), without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-10 are directed to a statutory category, namely a machine (claims 1-7, and 10) and a process (claim 8-9).
Step 2A (1): Independent claims 1, 8, and 10 are directed to an abstract idea of Mental Processes and Certain Methods of Organizing Human Activity, based on the following claim limitations: “analyzing SNS activity of a user by using information about an SNS account 5of the user and information including an evaluation application form of the user; calculating an evaluation score for the user based on the analyzed SNS activity of the user to provide the calculated evaluation score; evaluate a user based on stored data; create a report including an analysis result that includes at least one of a schematized score for each of indexes of the user, data such as a paper on which the calculated evaluation score is based, advice for increasing the calculated evaluation score, and comments on propensities of the user; transmitting a completed result; if an analysis purpose is a credit assessment or a personnel aptitude assessment, providing information on the analysis result of the SNS of the user and suitability; and if the analysis purpose is a marketing analysis, providing the analysis result of the SNS of the user, a sales recommendation product, and a promotion recommendation time zone. (claims 1, 8, and 10); providing an evaluation score for the user; analyzing SNS activity information to calculate the evaluation score and provide the calculated evaluation score (claim 10).”  These claims are directed towards analyzing SNS activity (i.e. user behavior), calculating an evaluation score, and generating a report of the results (i.e. mental processes).  These claims include activity that can be performed mentally by a human with pen and paper. Dependent claims 2-7 and 9 further describes analysis and calculation components of the evaluation score for a credit/personal assessment and a marketing strategy. These limitations, under the broadest reasonable interpretation, fall within the abstract grouping of “Mental Processes”, which includes observations, evaluations, judgments, and opinions and “Certain Methods of Organizing Human Activity” (e.g. commercial and legal interactions) which includes marketing activities or behaviors. Because the results of the analysis (i.e. score or reports) directs the actions of a user and/or company, the claims are also considered to be directed to Certain Methods of Organizing Human Activity which includes managing personal behavior and can encompass following rules or instructions.  Therefore, claims 1-10 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1-6 and 10 recite additional elements of a server, at least one processor, an evaluation application form, an analysis request server, a system comprising a user 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1-6 and 10 recite additional elements of a server, at least one processor, an evaluation application form, an analysis request server, a system comprising a user terminal, and analysis request server, an evaluation analysis server, an SNS analysis server, SNS server, and an evaluation application server. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takata (US 2016/0140656 A1) in view of Hara (US 2019/0228434 A1).
As per claim 1 (Currently Amended), Takata teaches a server comprising at least one processor for analyzing social networking service (SNS) activity of a user by using information about an SNS account of the user and information including an evaluation application form of the user, and calculating an evaluation score for the user based on the analyzed SNS activity of the user to provide the calculated evaluation score wherein the at least one processor is configured to (Takata e.g. Figs. 1, 2, and 9; Fig. 1 evaluation system 1 includes a user terminal 10, an enterprise terminal 20, a financial institution server 30, a web server 40, and the evaluation device 100 [0023]. The evaluation device 100 is a server device which receives a request for a loan (i.e. evaluation application form) from the enterprise terminal 20 [0029]. The evaluation device 100 may further acquire information from an SNS or the like used by an owner or an individual executive of an enterprise and may use the information for evaluation of credit of the enterprise [0107]. The evaluation unit 133, of the evaluation device, can employ a method of evaluating a score of each point (e.g. repayment capacity, business continuity, growth potential, etc.) and expressing credit of the enterprise in a numeric form with the sum of the scores of the points (Fig. 2 and [0089]).The evaluation device is realized by computer 1000 which includes CPU 1100, etc. (Fig. 9 and [0134]).)
Takata teaches evaluate the user based on stored data
Takata teaches create a report including an analysis result that includes at least one of a schematized score for each of indexes of the user, data such as a paper on which the calculated evaluation score is based, advice for increasing the calculated evaluation score, and comments on propensities of the user, (Takata e.g. Fig. 2, The evaluation unit 133 provides credit information of the enterprise by evaluating credit of the enterprise based on the information acquired by the acquisition unit 132. The evaluation unit evaluates credit of the enterprise from points (i.e. indexes) of a probability of bankruptcy, a repayment capacity, business continuity, growth potential, and the like of the enterprise. The evaluation unit can employ a method of evaluating a score of each point and expressing credit of the enterprise in a numeric form with the sum of the scores of the points [0089].) 
Takata teaches transmit a completed result to an analysis request server, (Takata e.g. Figs. 1-2, The enterprise terminal 20 makes a request for a loan to or receives a result of the request from the financial institution server 30 [0025]. The evaluation device 100 notifies evaluation with respect to the enterprise (such as detailed loan condition) to the financial institution server 30. Based on the evaluation with respect to the enterprise 25, the financial institution server gives the enterprise terminal notification indicating a result of the request for a loan [0035].)
Takata teaches if an analysis purpose is a credit assessment or a personnel aptitude assessment, provide information on the analysis result of the SNS of the user and suitability, and (Takata e.g. In order to determine an 
Takata does not explicitly teach, however, Hara teaches if the analysis purpose is a marketing analysis, provide the analysis result of the SNS of the user, a sales recommendation product, and a promotion recommendation time zone. (Hara e.g. Hara teaches a computing technology which calculates and measures an information communicativity of a user of a social networking service (here after referred to as SNS) by an algorithm, and after giving a score, filters users based on a user’s registration information (Figs. 4 and 5) and the score, and provides various promotions from advertisers to a user, e.g., offers (eating and drinking, events, travel, sales, etc.) with a benefit [0001]. Benefit offers include offer content, offer date, offer time zone, offer price/discount rate of benefit, etc. [0133]. The advertiser targets consumers with high information communicativity, which is assumed to be based on the information communicativity of SNS, in addition to the attribute of consumers, and performs promotion distribution [0060].)

As per claim 7 (Original) Takata in view of Hara teach the server of claim 1, Takata teaches wherein the evaluation score includes at least one of a credit assessment for the user, a personnel assessment for the user, and a marketing strategy for the user (Takata e.g. Figs.  1 and 2, Takata teaches an evaluation device that includes an acquisition unit configured to acquire information related to an enterprise among information which is based on user behavior on a communication network, and an evaluation unit configured to evaluate credit of the enterprise based on the information acquired by the acquisition unit [0010].).
As per claim 8 (Currently Amended), Takata teaches a method for evaluating a user by analyzing a social network, the method comprising (Takata e.g. Figs. 1, 2, and 8; The present invention relates to an evaluation device, an evaluation method, and a non-transitory computer readable storage medium [0003]. The evaluation device 100 may further acquire information from an SNS or the like used by an owner or an individual executive of an enterprise and may use the information for evaluation of credit of the enterprise [0107].): 
Takata teaches analyzing SNS activity of a user by using information about an social networking service (SNS) account of the user and information including an evaluation application form of the user; (Takata e.g. 
Takata teaches calculating an evaluation score for the user based on the analyzed SNS activity of the user to provide the calculated evaluation score; (Takata e.g. Fig. 2, The evaluation unit 133, of the evaluation device, can employ a method of evaluating a score of each point (e.g. repayment capacity, business continuity, growth potential, etc.) and expressing credit of the enterprise in a numeric form with the sum of the scores of the points (Fig. 2 and [0089]).)
Takata teaches evaluating the user based on stored data; 4Application No. 16/522,089 Docket No. 601500-000003 (See claim 1a for response.)
Takata teaches creating a report including an analysis result that includes at least one of a schematized score for each of indexes of the user, data such as a paper on which the calculated evaluation score is based, advice for increasing the calculated evaluation score, and comments on propensities of the user; (See claim 1b for response.)
Takata teaches transmitting a completed result to an analysis request server;
Takata teaches if an analysis purpose is a credit assessment or a personnel aptitude assessment, providing information on the analysis result of the SNS of the user and suitability; and (See claim 1d for response.)
Takata in view of Hara teach if the analysis purpose is a marketing analysis, providing the analysis result of the SNS of the user, a sales recommendation product, and a promotion recommendation time zone. (See claim 1e for response.)
As per claim 10 (Currently Amended), Takata teaches a system for evaluating a user, the system comprising (Takata e.g. Fig. 1 Evaluation System 1): 
Takata teaches a user terminal (Takata e.g. Fig. 1 user terminal 10 and enterprise terminal 20 ([0023] and [0025]).); 
Takata teaches an analysis request server for transmitting social networking service (SNS) account information and an evaluation application form of the user, which are received from the user terminal, to an evaluation analysis server, and providing an evaluation score for the user, which is received from the evaluation analysis server, to the user terminal (Takata e.g. Figs. 1 and 2, The financial institution server (i.e. analysis request server) receives a request for a loan (i.e. evaluation application form) from the enterprise terminal 20 (i.e. user terminal). The financial institution server uses the evaluation device (i.e. evaluation analysis server) to evaluate credit of the enterprise 25 when giving the enterprise a loan [0026]. The evaluation device 100 may further acquire information from an SNS or the like used by an owner or an individual executive of an enterprise and may use the information for evaluation of credit of the enterprise 
Takata teaches an SNS analysis server for transmitting the SNS account information and the evaluation application form of the user, which are received from the analysis request server, and an SNS activity information request for the SNS account of the user to an SNS server, and analyzing SNS activity information received from the SNS server to calculate the evaluation score and provide the calculated evaluation score to an evaluation application server; and 5Application No. 16/522,089 Docket No. 601500-000003 (Takata e.g. Figs.1 and 2; The evaluation device 100 (SNS analysis server) is a server device which receives a request for a loan from the enterprise terminal 20 (i.e. user terminal) through the financial institution server 30 (i.e. analysis request server), acquires information related to the enterprise 25, which makes the request, through the Internet, and evaluates credit of the enterprise 25 based on the acquired information [0029]. The evaluation device 100 acquires, via acquisition unit 132, behavior information on the Internet which information is transmitted to the web server 40 (i.e. SNS server) from the user terminal 10 connected to the Internet ([0029] and [0080]). The web server (i.e. SNS server) stores user behavior on a network such as search query, purchases, a post or a review, a message exchange or behavior of following a 
Takata teaches the SNS server for transmitting the SNS activity information, which includes a history of activity performed with the SNS account, to the evaluation analysis server when the SNS server receives the SNS account information and the evaluation application form of the user, which are received from the evaluation analysis server, and the SNS activity information request for the SNS account of the user, wherein the SNS analysis server is configured to (Takata e.g. Figs. 1 and 2, The evaluation device 100 (i.e. evaluation analysis server) acquires, via acquisition unit 132, behavior information on the Internet which information is transmitted to the web server 40 (i.e. SNS server) from the user terminal 10 connected to the Internet ([0029] and [0080]). The web server (i.e. SNS server) stores user behavior on a network such as search query, purchases, a post or a review, a message exchange or behavior of following a different person on a social networking service (SNS) site [0028]. The evaluation device 100 (i.e. evaluation analysis server) receives a request for a loan (i.e. evaluation application form), from the enterprise terminal 20 (i.e. user terminal) through the financial institution server 30 (i.e. analysis request server), acquires information related to the enterprise 25, which makes the request, through the Internet, and evaluates credit of the enterprise 25 
Takata teaches evaluate the user based on stored data, (See claim 1a for response.)
Takata teaches create a report including an analysis result that includes at least one of a schematized score for each of indexes of the user, data such as a paper on which the calculated evaluation score is based, advice for increasing the calculated evaluation score, and comments on propensities of the user, (See claim 1b for response.)
Takata teaches transmit a completed result to an analysis request server, (See claim 1c for response.)
Takata teaches if an analysis purpose is a credit assessment or a personnel aptitude assessment, provide information on the analysis result of the SNS of the user and suitability, and (See claim 1d for response.)
Takata in view of Hara teach if the analysis purpose is a marketing analysis, provide the analysis result of the SNS of the user, a sales recommendation product, and a promotion recommendation time zone
Claims 2-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takata (US 2016/0140656 A1) in view of Hara (US 2019/0228434 A1) and in further view of Fleet et al. (US 2013/0117281 A1).
As per claim 2 (Original), Takata in view of Hara teach the server of claim 1, Takata teaches wherein the at least one processor is configured to collect at least one of personal information, created contents, shared contents, friend relationship, and activity contents from the SNS account of the user (Takata e.g. Fig. 2 Evaluation Device; The acquisition unit 132 acquires, from the SNS, information related to purchasing behavior of the owner or the individual executive of the enterprise and information of an individual assumed to have a connection in an SNS used by the owner or the individual executive of the enterprise (individual connected in SNS) ([0108] and [0109]).), Takata in view of Hara and Fleet teach evaluate a trust index, a communication index, and a management index of the user by performing text mining, opinion mining, and social network analysis on the collected contents, and calculate the evaluation score for the user based on the trust index, the communication index, and the management index.
Takata teaches evaluating a communication and management index by performing text mining, opinion mining, and social network analysis on the collected contents, and calculate the evaluation of credit (i.e. evaluation score) for the user based on a communication and management index (Takata e.g. Fig. 2, The acquisition unit 132 continually acquires information related to an enterprise by crawling on the Internet, using a search robot, or word registering ([0086] and [0111]). The evaluation unit 133 evaluates credit of the enterprise by using an analysis of product information, an analysis according 
Takata and Hara do not explicitly teach evaluating a trust index.
However, Fleet teaches evaluating a trust index (Fleet e.g. Fleet teaches a usefulness score for the social media data is computed based on various factors including at least one of an identity match value, a truth confidence value, and a context data relevance value (Abstract). The truth confidence value is defined as a value which represents the certainty or reliability of the social media data being accurate or truthful at point in time [0090].)

As per claim 3 (Original), Takata in view of Hara and Fleet teach the server of claim 2, Takata nor Hara teach, however, Fleet teaches wherein the at least one processor compares the evaluation application form of the user with the collected contents to evaluate the trust index of the user as a higher level as a coincidence degree becomes higher (Fleet e.g. The filtered social media data is validated by the SMART system 10 (or SMART engine 50) by comparing the filtered social media data against data on file in connection with the account holder of interest [0065]. Each data source is assigned a truth confidence value based on category of data, data source provider, format of data, consistency with other data package, other attributes, or any combination thereof (Table 3 and [0091]).
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Takata in view of Hara’s credit evaluation to include a truth confidence value (i.e. trust index) as taught by Fleet in order to process social media data into useful business information for better business results and customer satisfaction (Fleet e.g. [0003]).
As per claim 4 (Original), Takata in view of Hara and Fleet teach the server of claim 2, Takata teaches wherein the at least one processor evaluates the communication index of the user as a higher level as activity on the SNS of the user becomes higher (Takata e.g. The evaluation device 100 evaluates credit of the enterprise 25 based on search behavior related to the enterprises (e.g. number of searches of a word related to the enterprise is large), the number of visits on a website provided by the enterprise 25, or the number of posted reviews or an evaluation value with respect to the product provided by the enterprise 25 (i.e. communication index). The more search related behavior related to the enterprise is performed, the higher the evaluation device values credit of the enterprise [0034].) .
As per claim 5 (Original), Takata in view of Hara and Fleet teach the server of claim 4, Takata teaches wherein the at least one processor evaluates the communication index of the user based on at least one of a number of times of expressing an interest in a post of another person on the SNS account of the user, a number of times of obtaining an interest of other people in a post of the user, a number of posts posted by the user, a number of comments posted by the user, a number of posts of other people shared by the user, and a time spent by the user for using the SNS account, (Takata e.g. The evaluation device 100 evaluates credit of the enterprise 25 based on search behavior related to the enterprises (e.g. number of searches of a word related to the enterprise is large), the number of visits on a website provided by the enterprise 25, or the number of posted reviews or an evaluation value with respect to the product provided by the enterprise 25 (i.e. communication index) [0034].) and Takata in view of Hara teach provides a weight to the communication index corresponding to a number of times of expressing an interest in a post between the user and a friend having a high connection with the user, a number of times of sharing a post, and a number of times of leaving a comment (Hara e.g. Figs. 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Takata evaluation system to include a weighted information communicativity score (i.e. communication index) as taught by Hara in order to identify SNS users with high influence and high information communicativity for targeted promotions (Hara e.g. [0012]-[0013]).
As per claim 6 (Original), Takata in view of Hara and Fleet teach the server of claim 2, Takata teaches wherein the at least one processor analyzes at least one of a type, frequency, and story of contents posted by the user and friends connected to the user to evaluate the management index of the user as a higher level as consistency of the contents posted by the user and the friends connected to the user becomes higher (Takata e.g. The acquisition unit 132 acquires information (e.g. number of connections in an SNS of an owner, number of accesses by a general user, or the number of followers in the SNS) for evaluation of social reputation or attractiveness (i.e. management index) of the enterprise information of which is to be acquired. The acquisition unit 132 may acquire action of an owner on the Internet as an index value for evaluation of social reputation or attractiveness (i.e. management index) of the enterprise [0084].  The acquisition unit 132 acquires, from the web server 40, information transmitted from a user in utilization of a service, which is provided by various websites and which is related to the enterprise, as information which is based on user behavior on the Internet [0080]. The web server stores user behavior on a network such as search query, purchases, a post or a review, a message exchange or behavior of following a different person on a social networking service (SNS) site [0028]. When a personal connection or popularity of an owner or executive of the enterprise is well, the evaluation unit 133 highly values credit of the enterprise [0092].).
As per claim 9 (Currently Amended), Takata in view of Hara teach the method of claim 8, Takata teaches wherein the analyzing of the SNS activity of the user includes collecting at least one of personal information, created contents, shared contents, friend relationship, and activity contents from the SNS account of the user (Takata e.g. Fig. 2 Evaluation Device; The acquisition unit 132 acquires, from the SNS, information related to purchasing behavior of the owner or the individual executive of the enterprise and information of an individual assumed to have a connection in an SNS used by the owner or the individual executive of the enterprise (individual connected in SNS) ([0108] and [0109]).), and Takata in view of Hara and Fleet teach evaluating a 
Takata teaches evaluating a communication and management index by performing text mining, opinion mining, and social network analysis on the collected contents, and calculate the evaluation of credit (i.e. evaluation score) for the user based on a communication and management index (Takata e.g. Fig. 2, The acquisition unit 132 continually acquires information related to an enterprise by crawling on the Internet, using a search robot, or word registering ([0086] and [0111]). The evaluation unit 133 evaluates credit of the enterprise by using an analysis of product information, an analysis according to a social relation of the enterprise, or an analysis of a customer [0092]. The evaluation device 100 evaluates credit of the enterprise 25 based on search behavior related to the enterprises (e.g. number of searches of a word related to the enterprise is large), the number of visits on a website provided by the enterprise 25, or the number of posted reviews or an evaluation value with respect to the product provided by the enterprise 25 (i.e. communication index) [0034]. The acquisition unit 132 acquires information (e.g. number of connections in an SNS of an owner) for evaluation of social reputation or attractiveness (i.e. management index) of the enterprise information of which is to be acquired. The acquisition unit 132 may acquire action of an owner on the Internet as an index value for evaluation of social reputation or attractiveness (i.e. management index) of the enterprise [0084]. The evaluation unit 133, of the evaluation device, can employ a 
Takata nor Hara explicitly teach evaluating a trust index.
However, Fleet teaches evaluating a trust index (Fleet e.g. Fleet teaches a usefulness score for the social media data is computed based on various factors including at least one of an identity match value, a truth confidence value, and a context data relevance value (Abstract). The truth confidence value is defined as a value which represents the certainty or reliability of the social media data being accurate or truthful at point in time [0090].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Takata in view of Hara’s credit evaluation to include a truth confidence value (i.e. trust index) as taught by Fleet in order to process social media data into useful business information for better business results and customer satisfaction (Fleet e.g. [0003]).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624